Citation Nr: 0017001	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lower radicular injury due to a gunshot wound of 
the right shoulder (major).

2.  Entitlement to a disability rating in excess of 20 
percent for a shell fragment wound of the right shoulder 
(major) with damage to Muscle Group III.

3.  Entitlement to a total compensation rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served had active honorable service from August 
1965 to August 3, 1968.  He is ineligible for benefits based 
on his service from August 4, 1968, to November 1969, except 
for health care benefits under chapter 17, title 38, United 
States Code.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development of the total 
rating issue.  Following the remand action, the RO continued 
the 20 percent evaluations for service-connected right 
shoulder disabilities and developed those issues for 
appellate review.  The case is now before the Board for final 
appellate consideration.  

The veteran has been rated permanently and totally disabled 
for pension purposes since December 1993.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is right handed.  

3.  The service-connected lower radicular injury due to a 
gunshot wound of the right shoulder is productive of moderate 
incomplete paralysis of the involved nerve group.  

4.  The criteria for evaluating muscle injuries were changed 
by an amendment to the rating schedule that became effective 
on July 3, 1997.  

5.  Neither the pre-amendment or post-amendment version of 
the rating criteria is more favorable to the veteran in this 
case.  

6.  The service-connected shell fragment wound of the right 
shoulder with damage to Muscle Group III is productive of no 
more than moderate injury of the involved muscles.  

7.  The residual scars of the right shoulder due to the 
service-connected shrapnel wound are not adherent, poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration.  

8.  The veteran's combined service-connected evaluation is 50 
percent.  

9.  The veteran has a high school education and work 
experience as an account manager with a janitorial service.  
He last worked full time in November 1993.  

10.  The veteran's service-connected disabilities are not so 
severe that they preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for lower 
radicular injury due to a gunshot wound of the right shoulder 
(major) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8512 (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for a shell fragment wound of the right shoulder (major) with 
damage to Muscle Group III have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.73, Diagnostic 
Code 5303 (1999).  

3.  The criteria for a total compensation rating based on 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings and for a total compensation rating are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Factual Background

The service medical records, which are pertinently sparse, 
show that the veteran sustained a wound of the right shoulder 
in the Republic of Vietnam for which he received the Purple 
Heart Medal.  The wound resulted in a 3-inch scar of the 
right shoulder, but muscle, bone, or nerve involvement was 
not mentioned.  When examined for separation by a battalion 
surgeon in January 1969, it was noted that the veteran had a 
gunshot wound and shrapnel wound of the right arm that had 
resulted in no complications.  

When the veteran underwent initial VA examination in December 
1984, he indicated that he had sustained a gunshot wound in 
Vietnam in July 1967 while serving with the 101st Airborne 
Division.  On examination of his right shoulder, there was a 
5 to 6 centimeter by 3-centimeter wide scar.  There was right 
thenar eminence wasting, with decreased range of motion of 
the right thumb, which was tender to pressure.  There was 
decreased opposition strength of the thumb and small finger, 
and decreased flexion of the distal phalanx of the thumb.  X-
rays of the cervical spine at that time showed mild 
osteophytic encroachment on the right at the C3-4 and C4-5 
neural exit foramina.  It was noted that the veteran was 
right-handed.  X-rays of the right hand did not reveal any 
definite post-traumatic abnormalities but visualized changes 
that were felt to be compatible with rheumatoid arthritis.  
The veteran reported that he had spent 30 days in a alcohol 
and drug treatment program at a VA hospital in 1984.  He also 
reported that he had been privately treated, beginning in 
1980, for swollen joints, with pain in the arms, hands and 
knees.  The diagnoses were shrapnel wound of the right hand, 
and residual functional deformity of the right thumb.  

In a statement dated in May 1989, Jack M. Gniwesch, M.D., 
said that he had examined the veteran that month and that his 
right shoulder wound had begun to produce much more pain than 
the previous year.  

On VA examination in June 1989, the veteran reported that he 
was an over-the-road truck driver and that driving the truck 
made his shoulder worse.  An examination revealed that the 
veteran somewhat guarded the motion of his arm when dressing 
and undressing.  There was a well-healed anterior scar 
measuring 4 inches in length that was also somewhat widened, 
measuring 1 inch in width at its widest portion.  The veteran 
abducted his right shoulder to 100 degrees with a complaint 
of pain.  He had forward flexion of the shoulder to 90 
degrees.  Internal and external rotation were normal to 90 
degrees in each direction.  No crepitus was present.  An 
additional scar was noted in the right axilla, and another 
scar was noted located posteriorly in the region of the 
subscapular muscles.  This was from an old bullet wound that 
had not occurred in service.  The diagnosis was shrapnel 
wound of the right shoulder with involvement of the lower 
radicular group of nerves and atrophy of the hand.  

On neurological consultation at that time, the veteran 
complained of some weakness in the right hand since his 
shrapnel wound in service with stiffness in the hand over the 
previous eight or nine years.  An examination was positive 
for notable atrophy of the right first dorsal interosseous 
with some thinning of the web between the thumb and the 
second right metacarpal.  There was a 4-inch scar 
horizontally across the anterior aspect of the right shoulder 
overlying the deltoid muscle and the humeral head of the 
pectoralis major muscle.  There was a 1-inch scar running 
longitudinally in the limb about 1 inch distal to the lateral 
end of the previously mentioned scar.  X-rays of the right 
shoulder and elbow were felt to be unremarkable.  The 
diagnosis was traumatic deficit in one component of the right 
radial nerve with atrophy of the first dorsal interosseous.  
There was no evident involvement of the other radial 
innervations.  The examiner felt that because the major 
extremity was involved, the deficit was mild to moderate, as 
well as permanent.  

A rating decision dated in August 1989 evaluated the lower 
radicular nerve injury due to a gunshot wound of the right 
shoulder (major) as 20 percent disabling under Diagnostic 
Code 8512, effective from January 30, 1989.  The RO 
separately rated a shell fragment wound of the right shoulder 
with damage to Muscle Group III as 20 percent disabling under 
Diagnostic Code 5303, also effective from January 30, 1989.  
The veteran was informed of this determination and did not 
disagree with the ratings then assigned.  

Analysis

A.  Increased rating for lower radicular injury due to 
gunshot wound of the right shoulder

Under Diagnostic Code 8512, a 20 percent evaluation is 
warranted for mild incomplete paralysis of the lower 
radicular nerve group of the major upper extremity.  A 
40 percent evaluation requires moderate incomplete paralysis.  
A 50 percent evaluation requires severe incomplete paralysis.  
A 70 percent evaluation requires complete paralysis with all 
intrinsic muscles of the hand paralyzed and some or all of 
the flexors of the wrist and fingers paralyzed 
(substantially, loss of use of the hand).  38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8512.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree of impairment.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510.  

On VA neurologic examination in June 1999, the veteran 
reported that he sustained a shrapnel wound in Vietnam that 
entered his right shoulder and exited through the axilla.  He 
complained of pain in his right arm, forearm and hand.  He 
also complained of numbness, burning, and tingling in the 
entire right arm from the shoulder down.  He said that this 
was more severe in the "cap area" over the lateral shoulder 
than otherwise.  He said that the pain from his shoulder 
wound was worse than from his rheumatoid arthritis.  He 
described the pain as a burning and aching pain.  He said 
that his arm was so weak that he could not lift a gallon of 
milk.  The severity of the pain was 10 on a scale of 10 
without medication and 5 on a scale of 10 with medication.  

On physical examination at that time, the veteran was 
obviously in distress and was in great pain with any 
movement.  He had scarring consistent with his stated 
history.  On the anterior upper arm, he had a large surgical 
scar that was 14 centimeters in length.  In the axilla, he 
had multiple scars radiating out.  They ranged from 10 to 14 
centimeters in length.  He had decreased active and passive 
ranges of motion of the right shoulder.  He could elevate the 
shoulder to no more than 95 degrees by himself, and the 
examiner was unable to elevate the shoulder past that point.  
On strength testing, his right supraspinous muscle was 3/5, 
his deltoid muscle was 4-/5, his arm adductor was 3-/5, his 
biceps muscle was 5/5, his brachial radialis was 4/5, and his 
triceps muscle was 4+/5.  He had severe atrophy over the 
right scapula and exhibited some winging of the scapula.  His 
rapid alternating movements were normal.  The examiner said 
that he did not test the veteran's tone because he did not 
want to cause additional pain to a person who was obviously 
suffering.  Pronator drift was also not tested because of the 
veteran's pain level.  He had no fasciculation or tremor.  
The examiner pointed out that the veteran gave excellent 
cooperation with motor testing despite the pain that it 
obviously caused him.  His reflexes were 2/4 throughout and 
remained normal in the right arm.  His sensory examination 
revealed light touch and pinprick in the entire right arm and 
was most marked in the distribution of the axillary nerve and 
the supraclavicular nerve on the right side.  His vibratory 
sense was normal, as was double simultaneous extinction.  He 
had a normal finger-to-nose test.  The examiner's diagnostic 
impression was that the veteran had a right shoulder shell 
fragment wound that had left him with pain, weakness, and 
sensory findings that were clearly independent of his 
rheumatoid arthritis.  In an addendum, the examiner stated 
that electromyographic studies showed neuropathy consistent 
with scarring of the brachial plexus secondary to a shell 
fragment wound.  The examiner noted that the claims file had 
been reviewed and that a VA examination in 1997 also showed 
severe disabling arthritis.  

The electrodiagnostic consultation report, dated in July 
1999, shows an interpretation by the consultant that the EMG 
findings were consistent with a mild generalized neuropathy.  
It was felt that the scarring around the ulnar nerve and 
lower trunk of the brachial plexus could produce the finding 
noted.  

The examiner who conducted the neurologic examination in June 
1999 also examined the veteran in May 1997, when the 
veteran's history of fairly severe rheumatoid arthritis of 
both hands was noted.  The examiner stated that the veteran 
was very honest about the increase in his hand symptoms since 
the rheumatoid arthritis had become so bad.  He told the 
examiner that his hand had weakened and that his grip was not 
as strong as it had been before the rheumatoid arthritis 
became so severe.  The veteran also told the examiner that he 
had tingling in his shoulder down to his elbow and then into 
his wrist.  He stated that he had had tingling and numbness 
in the hand since the time of the injury.  The examiner 
observed that this was not a common complaint with rheumatoid 
arthritis.  The veteran stated that he was unemployed due to 
his disability and that he had been a former accounting 
manager for VA in Cincinnati.  He stated that he could no 
longer perform his job because of his hands.  

The examiner in May 1997 noted that the veteran had extensive 
scarring on his right arm.  He had a 10-centimeter scar on 
his anterior arm at the shoulder with two additional 2-
centimeter radiations from that.  He also had a 2-centimeter 
scar consistent with an entry wound that was located 
underneath the above-mentioned scar.  He had extensive 
scarring and puckering in the entire axillary region.  His 
grip strength was 3- bilaterally.  The examiner rated his 
interossei muscles as 3+ bilaterally.  His wrist extensors 
were 4/5 bilaterally.  His biceps muscle was 4/5 on the right 
and 5/5 on the left.  His triceps, deltoid, brachial 
radialis, and infraspinatus muscles were rated as 4/5 on the 
right and 5/5 on the left.  He had extensive atrophy 
throughout the entire right arm.  He had both an arm and a 
forearm circumference that were 1 to 1 1/2 centimeters less 
than on the left.  He did not have any "vesiculations".  
Deep tendon reflexes were 2/4 in the biceps, triceps and 
pectoralis major muscles.  His reflexes were 1/4 in the 
brachial radialis muscles.  His reflexes were bilaterally 
symmetrical.  The veteran had decreased light touch and 
pinprick throughout the right forearm.  He had symmetrical 
sensory findings in his hands and in the arm, with the 
exception of a small area right around the scar.  The 
examiner noted that a shoulder X-ray in May 1994 showed a 
deformed neck of the humerus with an old healed fracture and 
extensive osteopenia.  Bilateral hand X-rays in May 1994 
revealed bilateral advanced rheumatoid arthritis.  The 
diagnostic impression was status postoperative shrapnel wound 
of the right shoulder that gave the veteran a brachial plexus 
injury leading to extensive muscular weakness and sensory 
findings "consistent with that" throughout the arm, forearm 
and hand.  

The initial injury sustained in Vietnam does not appear to 
have been severe.  The separation examination was positive 
only for a right shoulder scar.  On VA examination in 
December 1984, there was mild osteophytic encroachment on the 
right C3-4 and 4-5 neural exit foramina.  Moreover, X-ray 
examination of the right hand at that time visualized changes 
compatible with rheumatoid arthritis.  However, the veteran 
clearly had some residuals of the shoulder wound, including 
pain and atrophy in the right upper extremity, and decreased 
grip strength of the right hand.  These residuals apparently 
were due, at least in part, to the injury to the lower 
radicular nerve group that resulted from the gunshot wound of 
the right shoulder.  The question now is whether an increased 
rating for that disability is warranted.  The Board 
concludes, based on the findings and opinion of the 
neurologic examiner in 1997 and 1999, that moderate 
incomplete paralysis of the lower radicular group is shown 
and that a 40 percent evaluation is therefore warranted under 
Diagnostic Code 8512.  

However, the Board is equally is of the opinion that greater 
disability is not shown as a result of the service-connected 
nerve injury.  The record abundantly demonstrates that the 
veteran has significant disability as a result of his 
nonservice-connected rheumatoid arthritis clearly affecting 
his right upper extremity.  The orthopedic examiner reviewed 
the claims file in detail in May 1997 and was of the opinion 
that there was no documentation to support a report of 
hospitalization in Vietnam for a war-related injury.  In 
addition, the lack of reported symptoms for more than two 
years after the right shoulder injury, as well as the absence 
of pertinent X-rays at discharge, indicated a less serious 
right shoulder injury.  This opinion supports the Board's 
conclusion that the initial injury was not significantly 
disabling.  

Moreover, the veteran himself indicated on VA examination in 
May 1997 that he developed right shoulder, elbow and wrist 
pain, with weakness, about two years following his Vietnam 
injury and that he sought evaluation at a VA hospital in 
Cincinnati.  The veteran reported that he was treated with 
medications with some improvement and did not seek treatment 
for 3 to 5 years thereafter.  He returned for additional 
evaluation in about 1974 and was again treated with 
medications with improvement.  From about 1974 to 1980, he 
had progressively developing joint stiffness "all over 
especially in my knees."  Following a diagnostic evaluation, 
a diagnosis of rheumatoid arthritis was made.  He had various 
medication changes but stated that he had never received 
intra-articular steroid injections.  He reported that shortly 
after the rheumatoid arthritis was diagnosed, he developed 
widespread muscle soreness that was worse in the right 
shoulder area, and a diagnosis of polymyositis was made.  

On sensory examination in May 1997, the right medial brachial 
area and medial forearm to the mid-forearm area showed 
diminished sensation compared to the left.  Deep tendon 
reflexes were intact in both upper extremities.  The Tinel's 
sign was negative at the wrist, and the elbow, bilaterally.  
He showed evidence of widespread wasting of the musculature 
of both upper extremities in the brachial area and forearm 
areas, as well as in the hand area.  He was unable to make a 
full fist with either hand.  He had "papillatory" and 
visual synovitis of the shoulders, elbows, wrists, and 
fingers.  He was unable to touch the right hand to his left 
shoulder.  There were rheumatoid nodules noted about the 
elbows and the forearms.  The examiner stated that strength 
was diminished in the right upper extremity to IV/V, compared 
to a Grade V/V for the noninjured upper extremity.  The 
examiner noted that the veteran was service connected for 
paralysis of the lower radicular nerve group but that he was 
unable at that time to separate that paralysis from range of 
motion deformities due to the rheumatoid arthritis.  The 
examiner noted that the veteran had a sensory disturbance 
along the medial aspect of the right brachium and the right 
forearm and that hand function, strength, and grip were, in 
the examiner's opinion, significantly affected.  Based on the 
physical examination findings of intact sensory function in 
both hands and only limited sensory disturbance of the right 
upper extremity, as well as widespread rheumatoid arthritis 
of the feet, ankles, knees, hips, fingers, wrists, elbows, 
and shoulders, as well as cervical and lumbar arthritic 
changes, the examiner was of the opinion that the degree of 
impairment from the right upper extremity nerve injury was 
only a minor contributor to the his diminished hand function.  
The examiner was of the opinion to a reasonable degree of 
medical certainty that it was more likely than not that the 
majority of the veteran's hand dysfunction was a result of 
superimposed rheumatoid arthritis or polymyositis.  The 
examiner was further of the opinion that the impact of the 
right arm nerve injury sustained in service - the ability to 
carry out normal daily activities and to perform various 
types of labor - would be a mild to moderate impairment.  The 
examiner based his opinion on the fact that the veteran had 
widespread rheumatoid arthritis with symmetrical joints 
affected.  Comparing the examination findings with respect to 
the right upper extremity with those of the left upper 
extremity, yielded the residual disability resulting from the 
underlying service-connected injury to the right upper 
extremity.  

It is apparent from this that there is a difference of 
opinion between the VA neurologic examiner on the one hand 
and the VA orthopedic examiner on the other.  The latter 
appears to attribute a significant part of the veteran's 
overall right upper extremity disability to his nonservice-
connected rheumatoid arthritis, especially in view of the 
fact that the rheumatoid arthritis is symmetrical and severe.  
However, the neurologic examiner seems to believe that there 
are residual findings consistent with nerve injuries that are 
not commonly found in rheumatoid arthritis.  In reconciling 
these opinions, the Board tends to side with the orthopedic 
examiner in view of his extensive review of the entire record 
and in view of the electromyographic studies in July 1999 
that showed only a mild neuropathy, thus tending to confirm 
the orthopedic examiner's assessment.  However, even the 
orthopedic examiner felt that the nerve injury resulted in 
mild to moderate impairment.  Thus, a finding of moderate 
incomplete paralysis of the lower radicular group of the 
major upper extremity appears to be consistent with the 
overall clinical picture.  It also seems apparent, however, 
that a significant part of the veteran's right upper 
extremity disability is due to nonservice-connected factors.  
The service-connected evaluation may not be based on 
manifestations resulting from nonservice-connected 
disability.  38 C.F.R. § 4.14 (1999).  Here, however, it is 
difficult to disassociate symptoms, except to the extent 
already indicated, and the degree of impairment now 
determined appears to be all that can be attributed to the 
service-connected radicular injury without violating the 
regulatory prohibition against inflating the service-
connected evaluation by a recourse to nonservice-connected 
symptoms.  

The Board is cognizant of the fact that the neurologic 
examiner appears to be relatively confident in the opinion 
rendered.  The fact remains that the orthopedic examiner's 
1997 opinion is persuasive because it was based on the 
relatively minor nature of the initial missile injury, 
combined with the veteran's burgeoning rheumatoid arthritis 
from the 1970's on, thus strongly suggesting that most of the 
right upper extremity disability was due to factors unrelated 
to the service-connected shrapnel wound.  The Board thus 
finds that a higher rating than that now assigned is not 
warranted for the service-connected nerve injury because 
severe incomplete paralysis of the lower radicular group of 
the major upper extremity due the missile wound are neither 
shown nor more nearly approximated.  See 38 C.F.R. § 4.7.  It 
follows that a rating in excess of 40 percent is not for 
application.  

B.  Increased rating for a shell fragment wound of the right 
shoulder with damage to Muscle Group III

Under the rating schedule, a 20 percent evaluation is 
warranted for moderate injury to Muscle Group III (intrinsic 
muscles of the shoulder girdle) of the major upper extremity.  
A 30 percent evaluation requires moderately severe injury.  A 
40 percent evaluation requires severe injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  The intrinsic muscles of the 
shoulder girdle are the pectoralis major I (clavicular) and 
deltoid muscles.  The function of Muscle Group III is the 
elevation and abduction of the arm to the level of the 
shoulder; Muscle Group III also acts with Muscle Group II in 
the forward and backward swing of the arm.  

Thus, in order to warrant an increased evaluation for damage 
to Muscle Group III, moderately severe injury must be shown.  

During the pendency of this appeal, the criteria for 
evaluating muscle injuries were amended by VA.  62 Fed. Reg. 
30,235-30,240 (1997).  These changes were essentially minor 
and, on review of the evidence in this case, do not appear to 
be more favorable to the veteran, especially in light of his 
severe rheumatoid arthritis that is the primary disability 
affecting his joints, including his shoulders.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b).  These provisions, which were set forth at 38 C.F.R. 
§ 4.72 prior to July 3, 1997, are essentially unchanged.  

Prior to July 3, 1997, moderate muscle disability was shown 
by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b).  

Moderately severe muscle disability from a missile wound 
contemplated a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence showed hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (effective prior 
to July 3, 1997).  

Severe muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or with 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrization.  The service 
department records contained the same findings as for 
moderately severe disability of muscles, in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of the skin so situated as to have indicated 
wide damage to muscle groups in the track of the missile.  X-
ray examination might show minute multiple scattered foreign 
bodies that indicated the spread of intermuscular trauma and 
the explosive effect of the missile.  Palpation showed 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles were shown in the wound 
area.  Muscles did not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side, or of coordinated movements, showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration was not present, but a 
diminished excitability to faradic current compared with the 
sound side might be present.  Visible or measured atrophy 
might or might not be present.  Adaptive contraction of the 
opposing group of muscles, if present, indicated severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of moderate 
muscle disability is shown by through-and-through or deep 
penetrating wounds of short track from a single bullet, a 
small shell or a shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  The service department record or 
other evidence of inservice treatment for the wound shows 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  There is some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1999).  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile;  

(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where the bone is normally 
protected by muscle;  

(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests;  

(D) Visible or measurable atrophy;  

(E) Adaptive contraction of an opposing group 
of muscles;  

(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle;  

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

38 C.F.R. § 4.56(d)(4).  

On VA orthopedic examination in March 1999, the examiner 
reviewed the claims file.  The veteran indicated that he had 
been wounded in the right shoulder in 1967 in Vietnam and 
stated that he had been treated in the field with wound 
cleansing and dressing and then at a field hospital at the 
base camp, where the wound was cleaned and sutured under a 
local anesthetic.  He stated that he was hospitalized for a 
few weeks because some shrapnel was also removed from his 
right shoulder.  He also claimed that he sustained a through-
and-through superficial wound to the right hand.  He stated 
that the wound to the right hand was in the right thenar 
eminence and that it healed without any problem.  The veteran 
reported that he had had persistent right anterior shoulder 
pain and weakness of the right upper extremity with 
diminished range of motion since the time of the injury to 
his right shoulder in service.  The veteran also reported 
that in 1972, he had a right axillary through-and-through 
gunshot wound that healed without significant difficulty.  
(If the date is accurate, this wound was sustained following 
the veteran's period of service, including his period of 
service after August 3, 1968, for which compensation benefits 
are not payable.)  He did not report significant flare-ups of 
his shoulder condition; rather, he reported a chronic 
aggravating condition that was aggravated by any movement.  
The examiner noted that the veteran had a long history of 
severe rheumatoid arthritis with severe restriction of range 
of motion of both shoulders, both wrists, and all of the 
digits of both hands, as well as of the hips, knees, ankles, 
and toes.  The missile injury in service appeared to affect 
Muscle Group III, but the muscles did not appear to have been 
destroyed.  There did not appear to be significant muscle 
loss, and there was no muscle herniation.  It did not appear 
that any vascular structures were affected.  There was no 
apparent bony injury, based on X-rays reported at the time of 
the veteran's fracture years later.  (This apparently refers 
to the fracture of the humerus in 1993.)  There was no report 
of a retained metallic foreign body and no report of 
abnormality of the humerus or the shoulder, other than that 
associated with the post service fracture.  The orthopedic 
examiner stated that there was no evidence of muscle or 
tissue loss in the right thenar eminence area.  There were no 
other associated injuries identified.  The examiner noted 
that the veteran did not describe symptoms of muscle pain 
confined only to the shoulder or the hand but described a 
more generalized aching throughout his body, particularly in 
the joints.  His activity was limited by fatigue and an 
inability to move his joints through the normal ranges of 
motion, but the examiner remarked that this was primarily due 
to the veteran's rheumatoid arthritis.  The rheumatoid 
arthritis interfered significantly with his activities of 
daily living.  There was no history of tumors of the muscles.  

On examination in March 1999, the examiner stated that there 
was a superficial injury to the pectoralis muscle of Muscle 
Group III, as the scar was at a position 3 centimeters above 
the anterior axillary crease on the right.  The scar was 
3 centimeters in width and did not extend into the true 
shoulder joint.  The deltoid muscle was not injured as a 
result of the veteran's service-connected gunshot wound, 
according to the examiner.  There was no significant tissue 
loss by comparison.  There was, however, tissue loss 
bilaterally in the form of significant atrophy of the 
shoulder musculature bilaterally, as well as significant 
atrophy of both upper arms, both forearms, and the intrinsic 
muscles in the hands, both thighs, and both calves.  The 
examiner noted that the veteran's knees were significantly 
larger than his calves.  There was no evidence of tendon 
damage or of adhesions in the wound.  There was no evidence 
of bone or joint damage secondary to the wounds.  The 
shoulders demonstrated active and passive ranges of motion 
that were equal, with flexion to 120 degrees, bilaterally; 
extension to 30 degrees, bilaterally; abduction to 100 
degrees on the right and to 120 degrees on the left; 
adduction to 20 degrees on the right and to 30 degrees on the 
left.  The veteran had internal rotation to 15 degrees, 
bilaterally; and external rotation to 15 degrees, 
bilaterally.  The normal range of motion of the shoulder on 
forward elevation (flexion) is from zero degrees (arm at the 
side) to 180 degrees (arm straight overhead); 90 degrees of 
flexion is achieved when the arm is parallel with the floor.  
38 C.F.R. § 4.71, Plate I (1999).  The normal abduction of 
the shoulder is from zero degrees to 180 degrees.  Id.  
Normal internal or external rotation of the shoulder is from 
zero degrees to 90 degrees.  Id.  

The recent orthopedic examination revealed bilateral crepitus 
with generalized tenderness of the shoulders.  There was a 
Grade 4/5 weakness of all right shoulder movements compared 
to the left shoulder.  The veteran was unable to make full 
fists.  He was unable to oppose either thumb to the tip of 
either long, small, or ring fingers.  He was unable to oppose 
either thumb to the base of either index finger.  He was 
unable to bring the tips of his fingers any closer than 5 
centimeters to the palm of either hand.  Deep tendon reflexes 
were intact in the upper extremities.  He used no assistive 
devices for the upper extremities, although he did use a 
cane.  He was unable to move either shoulder or either hand, 
knee, ankle, or foot through a normal range of motion, even 
with gravity removed.  There was widespread rheumatoid 
arthritis with multiple joints affected with rheumatoid 
nodules.  The examiner observed swelling and deformed joints 
of both wrists, thumbs, all digits of both hands, both knees, 
and both feet.  The cervical and lumbar ranges of motion were 
also diminished secondary to rheumatoid arthritis.  The upper 
arms were measured, and the right upper arm measured 1 
centimeter larger than the left; the forearms were equal.  
The diagnostic impression was severe rheumatoid arthritis, 
and status post gunshot wound of the right shoulder.  

The Board is of the opinion that no more than moderate muscle 
injury of Muscle Group III is shown.  The evidence of record 
is overwhelmingly to the effect that the principal problem 
affecting all of the veteran's joints is the result of his 
nonservice-connected rheumatoid arthritis.  It is abundantly 
apparent from the medical evidence of record, especially the 
multiple VA orthopedic examinations and the opinions rendered 
therewith, that the service-connected injury to Muscle 
Group III is a relatively minor problem that does not result 
in significant residual functional impairment when considered 
in light of the superimposed rheumatoid disease.  The 
orthopedic examiner, after reviewing the record, noted the 
relatively minor nature of the damage to Muscle Group III 
from the service-connected shrapnel wound of the right 
shoulder and concluded that the impairment of that shoulder 
was overwhelmingly the product of the nonservice-connected 
rheumatoid arthritis, particularly when the right shoulder 
was evaluated in conjunction with every other major joint.  
See 38 C.F.R. § 4.45(f) (1999).  The bilateral involvement of 
the various joints, as well as the evidence of bilateral 
muscle atrophy, clearly suggested that the veteran's 
disability picture was much more a function of his severe 
rheumatoid arthritis than of his service-connected right 
shoulder muscle injury.  Even with severe rheumatoid disease, 
the veteran was able to abduct his right arm to 100 degrees - 
level a little above shoulder level - for which a 20 percent 
rating would be assignable under Diagnostic Code 5201 when 
painful motion is considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  That is, the veteran would not be entitled 
to a higher rating than that already assigned even when the 
functional impairment of the right shoulder is considered 
under a diagnostic code for limitation of arm motion and the 
presence of severe rheumatoid arthritis is essentially 
ignored.  Although the right shoulder disability may be 
evaluated under more than one diagnostic code, these codes 
involve or affect the same anatomical part and involve the 
same or overlapping functions.  The rule against pyramiding 
precludes the use of multiple diagnostic codes to inflate 
artificially the service-connected evaluation.  See 38 C.F.R. 
§ 4.14 (1999).  Rather, the diagnostic code is applied that 
most accurately reflects the overall disability picture shown 
for the specific anatomical part involved.  The 20 percent 
rating currently assigned for damage to Muscle Group III of 
the major upper extremity is consistent with the overall 
functional impairment reasonably attributable to that 
service-connected injury.  See 38 C.F.R. §§ 4.10, 4.40 
(1999).  It bears repeating that manifestations resulting 
from nonservice-connected disability may not be used in 
establishing the service-connected evaluation.  38 C.F.R. 
§ 4.14.  An increased rating for the damage to Muscle Group 
III from the service-connected shrapnel wound would not be 
warranted under either the old or the new version of the 
criteria for rating muscle injuries.  It follows that the 
claim of entitlement to an increased rating for a shell 
fragment wound of the right shoulder (major) with damage to 
Muscle Group III must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

The Board observes that on VA orthopedic examination in March 
1999, the veteran had multiple scars.  He had an 11 by 3-
centimeter scar of the anterior axillary shoulder area from 
the service-connected wound that was well healed.  He had a 
2.5 by 1-centimeter right anterior axillary scar and a 2 by 
1-centimeter right posterolateral chest scar.  All of the 
scars were well healed and were without evidence of erythema, 
adherence, contracture, tenderness, muscle herniation, keloid 
formation, or abnormal pigmentation.  

Thus, there is no showing that a scar resulting from the 
veteran's service-connected shrapnel wound of the right 
shoulder is poorly nourished with repeated ulceration or is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, diagnostic codes 7803, 7804 (1999).  The scars were 
found to be nonadherent and are thus not shown to result in 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  The Board concludes that a 
separate compensable evaluation for residual scars under the 
holding of the Court of Appeals for Veterans Claims in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), is not 
warranted.  

C.  Total compensation rating based on unemployability

The record shows that service connection is in effect only 
for the separately rated right shoulder injuries addressed 
above.  The combined service-connected evaluation is now 50 
percent.  See 38 C.F.R. § 4.25 (1999) (Combined ratings 
table).  The record also shows that the veteran has a high 
school education and work experience as an account manager 
with a janitorial service.  He last worked full time in 
November 1993.  

A total compensation rating based on unemployability may be 
assigned where the schedular rating for the service-connected 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities render the veteran unable 
to secure or follow a substantially gainful occupation.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

It is undisputed that the veteran has residuals of shell 
fragment wounds of the right shoulder that have resulted in 
significant functional impairment of the right upper 
extremity.  However, the record is replete with evidence of a 
number of nonservice-connected disabilities that are, 
overwhelmingly, the principal cause of the veteran's current 
unemployability.  

The record shows that the veteran was privately hospitalized 
in January 1993 with a 10-year history of rheumatoid 
arthritis.  He had been assaulted on the day of admission and 
sustained a right intertrochanteric hip fracture and a 
proximal right humerus fracture.  He sustained no other 
apparent injuries.  The fractures were confirmed on X-ray 
examination.  The veteran underwent a closed reduction and 
internal fixation of the right intertrochanteric hip 
fracture.  The discharge summary indicates that the veteran 
was using his right upper extremity fairly well despite the 
fracture.  The diagnoses on discharge from the hospital 
included right intertrochanteric hip fracture, proximal right 
humerus fracture, and rheumatoid arthritis.  

The record also shows that the veteran had a history of 
alcoholism and was followed for a number of years in the 
1990's by Michael F. Burton, M.D., a private rheumatologist.  
Dr. Burton treated the veteran's rheumatoid arthritis with 
Prednisone, among other medications.  The veteran was 
hospitalized by VA in November and December 1994, where a 
laparotomy revealed a perforated peptic ulcer.  He was still 
on Prednisone at that time.  The veteran also has a bilateral 
knee disability, residuals of a head injury, and a wound of 
the ankle with deformity of the right fibula that are not 
service connected.  Entitlement to a total disability rating 
based on individual unemployability must be established 
solely on the basis of impairment arising from service-
connected disorders.  Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993); see 38 C.F.R. § 4.19 (1999).  

Moreover, the VA orthopedic examiner in March 1999 was of the 
opinion that the veteran was primarily unemployable due to 
his rheumatoid arthritis and not to his service-connected 
right shoulder injury.  The examiner stated that the 
veteran's right shoulder injury contributed only a portion, 
and that a minor portion, to his disability compared to the 
severity of his rheumatoid arthritis.  This included 
consideration of the lower radicular nerve injury.  The 
rheumatoid arthritis was so severe that the examiner was of 
the opinion that it was, overwhelmingly, the cause of the 
veteran's unemployability.  Other factors contributing to his 
unemployability included his previous hip and right humeral 
fractures.  (Neither fracture is service connected.)  In the 
examiner's opinion, the reason the rheumatoid arthritis was 
overwhelmingly the cause of the veteran's unemployability was 
the "bilaterality" of his symptoms and physical findings 
and the lack of significant medical documentation to support 
a significant right shoulder joint injury that would cause 
unemployability.  Even if the veteran's right upper extremity 
were rendered totally useless or amputated, he would still 
have a left upper extremity and two lower extremities with 
which to seek employment.  In this case, however, they are 
all affected severely by his rheumatoid arthritis.  

The VA neurologic examiner was of a similar opinion in June 
1999.  He felt that the right shoulder disability did not, by 
itself, preclude the veteran from securing or following a 
substantially gainful occupation.  The examiner remarked that 
clearly some changes would have to be made so that he could 
function more with his left arm than his right.  Thus, it was 
felt that the veteran's employment might be limited in some 
way.  However, the examiner was of the opinion that "he 
would not need to be without employment were it not for his 
rheumatoid arthritis."  

As the medical evidence in this case is overwhelmingly to the 
effect that the veteran is unemployable due to nonservice-
connected factors, his claim for a total compensation  rating 
based on unemployability due to service-connected 
disabilities must be denied.  


ORDER

A 40 percent evaluation for lower radicular injury due to a 
gunshot wound of the right shoulder (major) is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An increased rating for a shell fragment wound of the right 
shoulder (major) with damage to Muscle Group III is denied.  



A total compensation rating based on unemployability due to 
service-connected disabilities is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

